second case. Moor appeals; our review is de novo. Jacobs v. Adelson, 130
                     Nev., Adv. Op. 44, 325 P.3d 1282, 1285 (2014).
                                 Though the parties dispute when Moor's claim accrued, Moor
                     filed his second case more than two years after any of the triggering dates
                     the parties propose. NRS 41.036(1) (two-year statute of limitations period
                     for tort claims against the State or its agencies). Moor submits that the
                     district court should have equitably tolled the statute of limitations from
                     the time he filed his first case to when it was dismissed, which would
                     render his second case timely, citing Wisenbaker v. Farwell, 341 F. Supp.
2d 1160 (D. Nev. 2004) for support. See Seino v. Emp'rs Ins. Co. of Nev.,
                     121 Nev. 146, 152, 111 P.3d 1107, 1112 (2005) (where "the danger of
                     prejudice to the defendant is absent, and the interests of justice so require,
                     equitable tolling of the limitations period may be appropriate") (internal
                     quotations omitted). However, Moor's situation is materially distinct from
                     that of the pro se incarcerated plaintiff in Wisenbaker. In Wisenbaker, the
                     federal district court equitably tolled the statute of limitations for the
                     duration of the plaintiffs first case to make the plaintiffs second case
                     timely, where the first case was filed before the plaintiff exhausted his
                     administrative remedies, and was dismissed for that reason. 341 F. Supp.
2d at 1165-66. The federal court reasoned that, because the facts
                     otherwise demonstrated the inmate's diligence, it would have been
                     "inequitable to permanently deny Plaintiff his day in court simply because
                     he attempted to preserve his rights by filing before the running of the
                     statute of limitations without knowing that this Court would toll the time
                     in which he pursued his administrative remedies." Id. at 1166.
                                 Moor's first case, however, was dismissed due to his failure to
                     comply with NRCP 16.1's mandatory conferencing rules.              See NRCP

SUPREME COURT
          OF
      NEVADA
                                                           2
(0) 19471).    e.)
                16.1(g) (stating that even parties not represented by counsel must comply
                with Rule 16.1). So while the result here resembles that in Wisen baker-
                dismissalof the first case without prejudice amounts to a dismissal with
                prejudice because the statute of limitations ran during the first case—this
                is due to Moor's lack of diligence in prosecuting his first case, not to his
                engaging the court system too early, without first exhausting his
                administrative remedies. Also, Moor was not particularly diligent in
                pursuing his first case: after the defendants answered Moor took no action
                for seven months, when he filed a first request for production of
                documents, which was followed by the respondents' motion to dismiss and
                Moor's belated request for an early case conference. And while Moor filed
                his second case within four weeks of the district court dismissing his first
                case, this does not negate his previous lack of diligence in his first case.
                Also missing in this matter is any further equitable consideration that
                weighs in Moor's favor, beyond what Moor submits is the inherent
                unfairness in dismissing a claim before reaching the merits, such as that
                the plaintiff relied on an agency's misleading representation or only
                became aware of the relevant facts after the limitations period had run.
                See, e.g., Copeland v. Desert Inn Hotel, 99 Nev. 823, 825, 827, 673 P.2d
490, 491-92 (1983) (summary judgment improper because plaintiffs
                allegations that an agency representative made misleading statements
                upon which she relied and which caused her untimely complaint raised a
                genuine issue of fact as to whether equitable tolling could excuse the
                untimely filing); City of N. Las Vegas v. State Local Gov't Emp.-Mgmt.
                Relations Bd., 127 Nev., Adv. Op. 57, 261 P.3d 1071, 1077 (2011)
                (employee's delay in filing prohibited labor practices claim with agency
                excused by equitable tolling where the employee had not learned that his

SUPREME COURT
     OF
   NEVADA
                                                     3
(0) 194Th e0
                    employer treated him differently than another employee until after the
                    time to bring a claim had expired). Therefore, Moor has not shown that
                    the equitable tolling doctrine should apply to excuse the untimely filing of
                    his second case.
                                Alternatively, Moor requested in his briefs that the court
                    remand with instructions that the district court consider a motion for
                    relief from the judgment in his first case under NRCP 60(b) because, had
                    Moor been versed in the civil procedure rules, he would have filed a Rule
                    60(b) motion in the first case and not pursued a second case at all But the
                    court does not have authority to remand with instructions that the district
                    court take action in a case other than the one on appeal.             Cf. Univ. &
                    Cmty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't,           120 Nev. 712, 720,
                    100 P.3d 179, 186 (2004) ("[T]he duty of every judicial tribunal is to decide
                    actual controversies by a judgment which can be carried into effect, and
                    not to give opinions upon moot questions or abstract propositions, or to
                    declare principles of law which cannot affect the matter in issue before it.")
                    (internal quotations omitted). Whatever argument Moor has for NRCP
                    60(b) relief must be made in the first case, not this appeal from the order
                    of dismissal in the second case. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                               de."--122-, tA" Th            J.
                                                        Pickering

SUPREME COURT
       OF
    NEVADA
                                                           4
(0) 1947A 9-524,0
                cc: Hon. James Todd Russell, District Judge
                     Holley, Driggs, Walch, Puzey & Thompson/Las Vegas
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
         OF
      NEVADA
                                                 5
V4) I 947A